      Case 20-20054         Doc 22      Filed 03/24/20 Entered 03/24/20 10:52:48         Desc Main
Case dismissed pursuant to Section 521(i).
                                           Document    Page 1 of 3
The relief requested is DENIED.


Dated: March 24, 2020

                                                    JOEL T. MARKER
                                                  U.S. Bankruptcy Judge


    David L. Fisher (11570)
    Fisher Law Group PLLC
    2825 E Cottonwood Pkwy Ste 500
    Cottonwood Heights, UT 84121
    Phone: 801-931-9001
    E-mail: fisherlawllc@lawyer.com
    Attorney for Debtor


                           IN THE UNITED STATES BANKRUPTCY COURT
                                   FOR THE DISTRICT OF UTAH


     In re:                                                Case No. 20-20054

     THOMAS ALLAN MCEWAN                                   Chapter 13

     Debtor                                                Judge: Joel T. Marker


                         ORDER SUSTAINING OBJECTION TO DISMISSAL



              The Chapter 13 Trustee filed a motion to dismiss as docket entry 6 on January 22, 2020.

              On February 18, 2020 the debtor filed an objection to the Trustee’s motion to dismiss as

              docket entry 10.

              Based on the representations of counsel for the Chapter 13 Trustee and counsel for the

              Debtor, the Court hereby ORDERS:

                     1. The Objection to Dismissal is sustained.


                                 ---------------- END OF DOCUMENT --------------------



                                                       1
  Case 20-20054         Doc 22     Filed 03/24/20 Entered 03/24/20 10:52:48   Desc Main
                                     Document     Page 2 of 3




                     DESIGNATION OF PARTIES TO RECEIVE SERVICE

Service of the foregoing ORDER SUSTAINING OBJECTION will be effected through the
Bankruptcy Noticing Center to each party listed below:

By CM/ECF to:

David L. Fisher                  fisherlawllc@lawyer.com
Lon A. Jenkins, Tr               utahtrusteemail@ch13ut.org
Mark S. Middlemas                ECFmailDistGroup@Lundbergfirm.com
United States Trustee            USTPRegion19.SK.ECF@usdoj.gov

By U.S. Mail to:

Thomas Allan McEwan 4452 South Renardo Place, West Valley City, UT 84119
Debtor

See attached mailing matrix for the list of creditors.




                                                    2
                  Case 20-20054            Doc 22      Filed 03/24/20            Entered 03/24/20 10:52:48           Desc Main
Label Matrix for local noticing                      American Express NationalPage
                                                          Document             Bank 3 of 3                American First Credit Union
1088-2                                               c/o Becket and Lee LLP                               Attn: Bankruptcy
Case 20-20054                                        PO Box 3001                                          Po Box 9199
District of Utah                                     Malvern PA 19355-0701                                Ogden, UT 84409-0199
Salt Lake City
Mon Mar 23 15:18:52 MDT 2020
Amex                                                 Ashleigh McEwan                                      Capital One
Correspondence/Bankruptcy                            4452 South Renardo Place                             Attn: Bankruptcy
Po Box 981540                                        Salt Lake City, UT 84119-5614                        Po Box 30285
El Paso, TX 79998-1540                                                                                    Salt Lake City, UT 84130-0285


Citibank                                             Citibank, N.A.                                       Citibank/The Home Depot
Citicorp Credit Srvs/Centralized Bk dept             5800 S Corporate Pl                                  Citicorp Credit Srvs/Centralized Bk dept
Po Box 790034                                        Sioux Falls, SD 57108-5027                           Po Box 790034
St Louis, MO 63179-0034                                                                                   St Louis, MO 63179-0034


David L. Fisher                                      Flagstar Bank                                        Gesa Credit Un
Fisher Law Group PLLC                                Attn: Bankruptcy                                     P.o. Box 500
2825 East Cottonwood Parkway Suite 500               5151 Corporate Drive                                 Richland, WA 99352-0500
Cottonwood Heights, UT 84121-7060                    Troy, MI 48098-2639


Lon Jenkins tr                                       Thomas Allan McEwan                                  Mark S. Middlemas
405 South Main Street                                4452 South Renardo Place                             Lundberg & Associates
Suite 600                                            West Valley City, UT 84119-5614                      3269 South Main Street
Salt Lake City, UT 84111-3408                                                                             Suite 100
                                                                                                          Salt Lake City, UT 84115-3773

Mountain America Credit Union                        United States Trustee                                Verizon Wireless Bankruptcy Administrati
Attn: Bankruptcy                                     Washington Federal Bank Bldg.                        500 Technology Drive
Po Box 2331                                          405 South Main Street                                Suite 550
Sandy, UT 84091-2331                                 Suite 300                                            Saint Charles, MO 63304-2225
                                                     Salt Lake City, UT 84111-3402

Wells Fargo Bank NA                                  Wells Fargo Bank, N.A.                               Wells Fargo/Preferred
Attn: Bankruptcy                                     Wells Fargo Card Services                            Attn: Bankruptcy
1 Home Campus Mac X2303-01a                          PO Box 10438, MAC F8235-02F                          Pob 10438 Mac F8235-02f
Des Moines, IA 50328-0001                            Des Moines, IA 50306-0438                            Des Moines, IA 50306-0438




                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(u)LAKEVIEW LOAN SERVICING, LLC                      End of Label Matrix
                                                     Mailable recipients    20
                                                     Bypassed recipients     1
                                                     Total                  21
